Plaintiff's counsel contended that he had gained title under his (285) deed and possession.
Defendant's counsel contended that Pollock's entry upon part of the patented lands vested the whole in him; and if not, that his claim, made known in the neighborhood of the disputed lands, and the admission of his title, avoided the possession and its effects.
An entry to divest an estate claimed by another must be on the lands claimed by him; and if there be several possessors on patented lands, the entry must be on each parcel possessed.
As to the claim, I will not now undertake to decide how it must be made; that point may be reserved. Continual claim must be made as near the land as the claimant dare go, and that vests the possession for one year and day. Here it is contended that claim in our act of limitations is of a different import, and is productive of different effects, inasmuch as it vests the possession and preserves the title for seven years more. And also it is contended that all which is meant by it is a making it known to the possessor, by some notorious act or declaration, that he, the claimant, is the owner of the land settled on. Perhaps it may be so.
The jury found for the plaintiff, and a new trial was moved for. And after argument the judge said there has been seven years possession in this case, and that, too, under a deed; and it makes a clear title for the defendant, unless his possession was overturned by the true owner within three years after coming to age, by entry or claim. Now, an entry to have this effect must be an entry upon the very lands possessed by the defendant. He said nothing of the claim, but ordered a new trial.
NOTE. — See S. c., post, 294.